Citation Nr: 0403387	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  01-09 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to April 
1968.  He died in March 1991.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in March 1991 at the age of 48; the 
death certificate indicates that the cause of death was due 
to cardio-pulmonary arrest due to hypotension, probably 
secondary to sepsis.

2.  At the time of his death in March 1991, the veteran was 
service connected for a mental disorder (paranoid 
schizophrenia), which was rated 100 percent disabling since 
June 1986.

3.  Medical opinions from the veteran's private treating 
physician and an opinion from an independent medical expert 
who reviewed the evidence in the claims file in May 2003 
provides sufficient medical nexus evidence to establish that 
the veteran's service-connected schizophrenia disorder was a 
contributory cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
schizophrenia materially contributed to or hastened his 
death.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

New and material evidence to reopen claim

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was originally denied by 
a VA rating decision in January 1992.  She did not appeal 
that decision and therefore it is final.  See 38 C.F.R. 
§ 20.1103 (2003).  Her claim was again denied by rating 
decision in December 1999 on the now-invalidated not well-
grounded standard.  Cf. 38 U.S.C.A. § 5107 (West 1991).  In 
March 2000, the appellant reopened her present claim with the 
submission of a medical opinion from the veteran's doctor.  
Review of the record shows that the RO reopened this claim 
and adjudicated it based on a de novo review of the evidence.  
See Statement of the Case under cover letter dated September 
28, 2001.

The Board does not have jurisdiction to consider a previously 
finally denied claim unless new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Before the Board 
may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In the present 
case, additional evidence has been added to the record since 
the prior rating decision which is clearly new and material.  
See 38 C.F.R. § 3.156 (2001).  Accordingly, the Board will 
dispense with a lengthy discussion of finality and the 
submission of new and material evidence.  Because the RO 
adjudicated the claim on its merits, and in light of the 
ultimate outcome of this appeal, the appellant is obviously 
not prejudiced by the Board's conducting a de novo review of 
her claim.  Cf. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993) [when Board addresses a matter not addressed by RO, 
Board must consider whether claimant has been given adequate 
notice of need to submit evidence or argument on that matter 
and an opportunity to submit such evidence and argument, and, 
if not, whether claimant will be prejudiced thereby].

Relevant law and regulations

The Veterans Claims Assistance Act of 2000

The record shows that the appellant was not provided notice 
of the amendments to the law governing the duty to notify and 
the duty to assist enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Nevertheless, the Board finds no prejudice to the appellant 
is evident by a disposition herein, as the Board's decision 
on her claim at this time will constitute a complete grant of 
the benefits sought on appeal.  

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1) (2003).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  However, service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Standard of review

In a merits-based review of a claim, the Board has the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.  Once the evidence is assembled, the Board 
must determine whether the preponderance of the evidence is 
against the claim.  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) and Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but rather may reach a medical conclusion 
only on the basis of independent medical evidence in the 
record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Factual background

As noted above, the veteran served on active duty from 
October 1964 to April 1968.  Medical records in the claims 
file reflect that the veteran had a long history of mental 
illness, specifically paranoid schizophrenia, with multiple 
hospitalizations for this illness since the early 1970's.  Of 
record are reports of numerous psychiatric hospitalizations 
over the years, which document the veteran's frequent 
episodes of bizarre, impulsive and extremely violent behavior 
directed at family, friends and neighbors, and his generally 
unhealthy lifestyle (e.g., insomnia; poor eating habits; 
consumption of alcohol and coffee (10 cups/day); heavy 
cigarette smoking (2-3packs/day); and, neglect of personal 
hygiene and grooming).

In June 1985, VA awarded the veteran service-connected 
disability benefits for paranoid schizophrenia; he also was 
considered mentally incompetent by VA for years preceding his 
death.  At the time of his death in March 1991, his 
schizophrenia disorder was rated totally (100 percent) 
disabling for VA purposes.

The veteran expired in March 1991 at the age of 48; the 
immediate cause of death noted on the death certificate was 
cardio-pulmonary arrest due to hypotension, probably 
secondary to sepsis.  Pneumonia and urinary tract infection 
were listed as underlying causes of the veteran's death.  
There were no conditions listed under the heading for "other 
significant conditions contributing to death".  It does not 
appear that an autopsy was performed.

The terminal hospital discharge summary indicates that the 
veteran was admitted on March [redacted], 1991 for treatment of long-
standing mental illness (paranoid schizophrenia).  He had 
been acting strangely in the week preceding his admission 
(described as being restless and careless, to include trying 
to set a fire in the neighborhood).  The veteran's medical 
history also was reported as significant for a history of 
cardiovascular problems since 1988, based on ECG findings of 
incomplete right bundle branch block, but with no history of 
medication treatment because he was asymptomatic.  The 
discharge summary indicates that the veteran had been 
previously advised by VA medical staff to cut his consumption 
of cigarettes as well as begin dieting because these factors 
would aggravate his existing problem.  However, it was noted 
that due to his psychotic condition, with corresponding 
impaired impulse control, judgment and insight, the veteran 
had apparently continued with the cigarette smoking and poor 
diet at home.

The terminal summary further reflects that the veteran's 
paranoid schizophrenia diagnosis was changed on the 8th day 
of his final hospitalization to catatonic schizophrenia, 
based on the presentation of the following symptoms: a 
decrease of spontaneous movements or activities, showing 
distinct negativism, refusing to eat, lying on bed motionless 
for long periods unless otherwise moved for pulmonary 
prophylaxis, and mutism but with occasions of restlessness or 
murmuring to self.  It was noted that these symptoms were 
observed during a previous hospitalization in February-March 
1990.

The veteran died on his [redacted] day of hospitalization due to 
acute myocardial infarction, diffuse, secondary to 
cardiorespiratory arrest, which was preceded by onset of 
hypotension associated with cold, clammy perspiration, 
tachycardia and tachypnea.  The hospital report indicates 
that an autopsy was done, which showed that the veteran had 
bilateral pneumonia in his lungs and "stress ulcers" in his 
stomach in addition to the aforementioned problems with his 
heart.

The appellant submitted a Medical Certificate from Dr. G. T. 
D., Jr., M.D. dated February 16, 2000.  In his report, Dr. D. 
certified that he had treated the veteran for his psychiatric 
problems from June 1986 to March 1991, and that over the 
course of this treatment period, the veteran had many 
incidences of violent, uncontrolled outbursts and behavior as 
well as high blood pressure, e.g., he noted that the 
veteran's blood pressure was 190/100 when he saw him on March 
2, 1991.  Based on this medical history, Dr. D. concluded 
that the veteran died from cardiac failure during his final 
hospitalization (March [redacted], 1991) secondary to violent, 
uncontrolled movements, which led to "a weakening of his 
heart muscles".

There is of record a countervailing medical opinion from a VA 
physician, dated January 26, 2001.  The VA physician 
indicated that he had reviewed Dr. D.'s opinion and concluded 
that there was no known supporting evidence that had been 
accepted in the medical literature to corroborate Dr. D.'s 
findings.

In May 2003, due to the complexities of the medical issues 
involved, the Board, pursuant to 38 C.F.R. § 20.901 (2003), 
requested an independent medical expert (IME) opinion from a 
cardiologist to address the following question:

Did the veteran's schizophrenia cause or 
contribute substantially or materially to 
the cause of his death?  In responding to 
this question, please comment on the 
opinions of record, including the opinion 
written by Dr. [D.] in February 2000 and 
[the VA physician's] January 2001 
response, expressing agreement or 
disagreement with each.

Thereafter, the IME opinion of a cardiologist, Dr. J. B. K., 
M.D., dated May 29, 2003, was made part of the record on 
appeal.  In accordance with the Board's notice and comment 
procedures, this opinion was made available to the appellant 
and her representative in December 2003 for review and 
response prior to the preparation of this decision.  See 38 
C.F.R. § 20.903(a) (2003); see also Thurber v. Brown, 5 Vet. 
App. 119, 126 (1993).  In January 2004, the appellant filed 
her response indicating that she had no additional evidence 
or argument to submit and that she wished to waive the 60-day 
period for response in order to allow the Board to proceed 
with a decision.

After reviewing the evidence of record and discussing the 
veteran's medical history, Dr. K. first stated that 
notwithstanding the cause of death listed on the death 
certificate, the terminal hospital report's autopsy findings 
showed that the veteran's death was due to acute myocardial 
infarction and pneumonia.  Further, Dr. K. noted that the 
autopsy results were also significant for several other 
medical problems, specifically, atherosclerosis of the 
coronary arteries and the aorta, stress ulcers and chronic 
cholecystitis.  Dr. K. also pointed to the fact that the 
veteran had a past history significant for cigarette smoking 
and an abnormal EKG showing incomplete right bundle branch 
block.  With these facts for consideration, Dr. K. then 
opined that that while ". . . the condition that resulted in 
the veteran's death at the age of 48 was not schizophrenia," 
. . . "it is possible that the schizophrenia contributed to 
both the final outcome of the acute myocardial infarction as 
well as to the life style e.g. smoking that contributed to 
the development of the coronary artery disease".

Dr. K. next addressed the role the veteran's schizophrenia 
played in the cause of his death, providing the following 
opinion and analysis in direct response to the Board's 
question:

Therefore, in my opinion, the 
schizophrenia contributed materially to 
the cause of death and in this respect, I 
would agree with the opinion of Dr. [D.].  
Schizophrenia in this particular instance 
could have contributed to the death in 
two ways.

1.  By an unhealthy lifestyle, e.g. 
smoking that is a significant risk factor 
for coronary artery disease.  Coronary 
artery disease is the cause of the acute 
myocardial infarction.

2.  Inappropriate activity and agitation 
during the acute phase of acute 
myocardial infarction may have 
deleterious results by increasing the 
work of the heart that leads to increase 
of the size of the heart attack as well 
as by causing arrhythmias.

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), the veteran's service medical records 
are entirely negative for any treatment or diagnosis of a 
lung disorder or any dysfunction of the cardiorespiratory 
system.  These records further disclose no treatment or 
diagnosis of coronary artery disease, and there is no 
indication that this disease existed for many decades after 
the veteran left service.  There is, however, the veteran's 
service-connected mental disorder, paranoid schizophrenia, 
which has been alleged to be a contributory case of death.  
Hickson element (2) is met to that extent only.

With respect to element (3), medical nexus, the Board finds 
that the medical evidence in this case shows that there 
existed a contributory relationship between the service-
connected schizophrenia disability and the death-causing 
acute myocardial infarction, as stated by Dr. K. in his 
opinion of May 2003.  First, it is undisputed that the 
veteran's schizophrenia was extremely debilitating in nature, 
as shown by the fact that it was rated totally disabling for 
many years and was clearly the cause for his frequent bouts 
of acute psychotic behavior and poor lifestyle choices, which 
undoubtedly adversely impacted his physical health.  On this 
point, the medical opinions of Dr. K. and the veteran's 
physician, Dr. D. are in agreement; significantly, Dr. K. 
pointed to the veteran's "unhealthy lifestyle," i.e., 
smoking, as a significant risk factor for coronary artery 
disease, and to the evidence showing "inappropriate activity 
and agitation" that the veteran endured during the acute 
phase of his terminal myocardial infarction.  The impact of 
the veteran's psychotic behavior and agitated mental state 
could in Dr. K.'s opinion lead to increasing the work of the 
veteran's heart and increasing the size of heart attacks.  In 
the Board's view, Dr. K.'s is therefore fairly read to state 
the conclusion that these factors showed a likely 
contributory relationship between the schizophrenia disorder 
and the subsequent onset of heart malfunction, ending in the 
acute heart attack that caused his death at a relatively 
early age (48).

Moreover, the Board also finds it significant that Dr. K. 
clearly stated his agreement with the veteran's doctor, 
Dr. D., which results in the record having two medical 
opinions in favor of the appellant's claim against the one 
unfavorable opinion of the VA doctor.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
consistent with Colvin, the United States Court of Appeals 
for Veterans Claims (the Court) has held that the Board may 
not reject medical opinions based on its own medical 
judgment.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

And while the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician, Guerrieri, 4 Vet. App. at 
471-73, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In view of foregoing, the Board finds that under 38 C.F.R. 
§ 3.312(c)(3) & (4), the two favorable medical opinions in 
this case from Dr. D. and Dr. K. tend to support entitlement 
to service connection for the cause of the veteran's death 
based on two critical factors: (1) the veteran's service-
connected schizophrenia disorder involved, as the regulatory 
language provides, "active processes" - e.g., adverse 
lifestyle choices and agitation leading to increased heart 
rate - that affected a vital organ, in this case, the 
veteran's heart; and (2) this service-connected condition was 
of such severity as to have a "material influence in 
accelerating death," as essentially was the point of the 
IME, Dr. K., who stated that veteran's psychotic behavior and 
agitated mental state could lead to increasing the work of 
his heart and increasing the size of heart attacks.  The 
terminal discharge summary plainly shows that the veteran was 
acute psychotic and in an agitated state before the death-
causing heart attack.  Hence, in this situation, it is 
reasonable to hold that the service-connected mental disorder 
affected the veteran's heart, a vital organ, and was of 
itself of a progressive and debilitating nature sufficient to 
have a contributory effect on the cause of death.  See id., 
§ 3.312(c)(4).

The Board finds further that Dr. K.'s opinion is particularly 
persuasive and  outweighs the unfavorable opinion of the VA 
doctor.  Dr. K. provided a medical explanation for his 
opinion based on a discussion of the facts of this case - 
concluding that the veteran's schizophrenia quite possibly 
contributed to both the final outcome of the acute myocardial 
infarction as well as to the life style changes that 
contributed to the development of the coronary artery disease 
- as opposed to simply providing as the VA doctor did a 
general statement that there was "no medical literature" in 
favor of this result; for these reasons, the Board finds the 
more fact-specific and medical-reasoned opinion of Dr. K. to 
be more probative to the outcome of the case.  Cf. Sacks v. 
West, 11 Vet. App. 314 (1998) [Court has held that evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim].  And while it is fair to say that the 
evidence is not unequivocal, the Board finds that the 
question posed to Dr. K. has been essentially answered in the 
appellant's favor.

The Board has carefully weighed all of the available evidence 
of record and is cognizant of the fact that the medical 
opinions cited above are not unquestionably dispositive.  
Nevertheless, in view of the critical facts in this case - 
the veteran's death by acute heart attack preceded by a long 
history of active psychotic behavior, with all the 
accompanying negative impacts on the veteran's life and 
physical well being that debilitating psychiatric disorders 
cause, and the medically-determined conclusion of Dr. K. that 
this mental illness contributed to the development of 
coronary artery disease and a more severe type of heart 
attack, the Board finds that that there exists an approximate 
balance of evidence for and against the claim.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  Accordingly, with 
resolution of doubt in the appellant's favor, the Board 
concludes that a grant of the benefits sought on appeal is in 
order.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



